      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 1 of 79




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

                                              Court File No. 20-cv-01302
Jared Goyette, Craig Lassig, Michael          (WMW/DTS)
Shum, Katie Nelson, Tannen Maury,
Stephen Maturen, and The
Communications Works of America,
On behalf of themselves and other
similarly situated individuals,                CITY OF MINNEAPOLIS AND
                                               MINNEAPOLIS POLICE CHIEF
              Plaintiffs,                       MEDARIA ARRADONDO’S
                                              ANSWER TO SECOND AMENDED
       v.                                      CLASS ACTION COMPLAINT

City of Minneapolis; Minneapolis
Chief of Police Medaria Arradondo, in
his individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity; Minnesota State Patrol
Colonel Matthew Langer, in his
individual and official capacity; John
Does 1-10, in their individual and official
capacities;

              Defendants.


      For its Answer to Plaintiffs’ Second Amended Class Action Complaint,

Defendants City of Minneapolis and Minneapolis Chief of Police Medaria

Arradondo (hereinafter “City Defendants”) state and allege as follows:
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 2 of 79




      Except as admitted, qualified or otherwise pleaded herein, City Defendants

deny each and every allegation, matter, and thing in Plaintiffs’ Second Amended

Class Action Complaint.

      City Defendants state that the Second Amended Class Action Complaint

contains 165 footnotes, some of which are duplicative, to Twitter accounts, news

media reports, social media posts, website links, YouTube videos, and a podcast;

the footnotes are not susceptible to a responsive pleading. To the extent that the

material in the footnotes can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      Plaintiffs have also placed headings over the separate sections of the Second

Amended Class Action Complaint. City Defendants have preserved the headings

for ease of reference, but to the extent the headings contain allegations against City

Defendants, those allegations are denied.

      Also, for ease of reference, the City Defendants identify the following

abbreviations:

      1.     The Communications Workers of America (“CWA”).

      2.     Minneapolis Police Department (“MPD”).

      3.     Robert Kroll (“Kroll”).

      4.     Journalists, television correspondents, television camera crew, and

members of the news media (collectively “Press”).


                                          2
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 3 of 79




      5.    The Multi-Agency Command Center (“MACC”).

      6.    Minnesota State Patrol (“MSP”).

      7.    Police Officers Federation of Minneapolis (“POFM”)

      8.    Minnesota Police and Peace Officers Association (“MPPOA”).

                               INTRODUCTION

      To the extent it may be construed to contain allegations against City

Defendants, City Defendants deny any allegations contained in the Plaintiffs’

“Introduction” section.

                                    PARTIES

      1.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 1. The allegations are therefore denied.

      2.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 2. The allegations are therefore denied.

      3.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 3. The allegations are therefore denied.

      4.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 4. The allegations are therefore denied.

      5.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 5. The allegations are therefore denied.




                                        3
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 4 of 79




      6.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 6. The allegations are therefore denied.

      7.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 7. The allegations are therefore denied.

      8.    City Defendants deny that the CWA lives in or intends to return to

Minnesota. City Defendants are without sufficient information to admit or deny

the remaining allegations in Paragraph 8. The remaining allegations in Paragraph

8 are therefore denied.

      9.    City Defendants admit the allegations in Paragraph 9.

      10.   City Defendants admit the allegations in Paragraph 10.

      11.   City Defendants admit that Kroll holds the rank of Lieutenant in the

MPD. The remaining allegations in Paragraph 11 are directed at another party.

      12.   The allegations in Paragraph 12 are directed at another party. City

Defendants are without sufficient information to admit or deny the allegations in

Paragraph 12. The allegations are therefore denied.

      13.   The allegations in Paragraph 13 are directed at another party. City

Defendants are without sufficient information to admit or deny the allegations in

Paragraph 13. The allegations are therefore denied.

      14.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 14. The allegations are therefore denied.


                                        4
       CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 5 of 79




                                    JURISDICTION

       15.    City Defendants admit that Plaintiffs claim to be entitled to the relief

stated in Paragraph 15 of the Second Amended Class Action Complaint pursuant

to 42 U.S.C. §§ 1983. City Defendants deny that they are liable and denies that

Plaintiffs are entitled to any relief.

       16.    City Defendants admit the allegations in Paragraph 16.

                                   BACKGROUND

       A.     GEORGE FLOYD’S MURDER AND THE ENSUING UNREST. 1

       17.    City Defendants admit that bystander and body worn camera video

exists of four MPD Officers’ encounter with George Floyd on May 25, 2020 as

alleged in Paragraph 17. The videos speak for themselves. City Defendants admit

that the involved officers have been charged with varying degrees of murder but

are unable to admit or deny whether the acts legally constituted murder as charges

are yet untried. City Defendants admit the involved officers were immediately

fired by Chief Arradondo when the video was made known to him.

       18.    City Defendants admit the allegations in Paragraph 18 regarding the

dissemination of the video, and subsequent breaking news. City Defendants are




1To the extent this heading contains an allegation against City Defendants, the
allegation is denied.
                                          5
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 6 of 79




unable to admit or deny whether the depicted acts legally constituted murder as

charges are yet untried.

      19.   City Defendants are unable to admit or deny whether the actions of

any MPD officer legally constituted murder as charges are yet untried. City

Defendants admit the remaining allegations in Paragraph 19, except the City

Defendants deny that the “bad actors” were “isolated” because the use of the

phrase “isolated” is too vague to allow for a responsive pleading. City Defendants

affirmatively allege that the “bad actors” were both extremely dangerous to officer

safety and the safety of the public, and many of them attempted to hide amongst

the non-violent protestors.

      20.   City Defendants admit the allegations in Paragraph 20.

      21.   The allegations against the MSP are directed at another party. City

Defendants deny the allegation in Paragraph 21 pertaining to the MPD because

the use of the phrase “many” is too vague to allow for a responsive pleading. City

Defendants admit confrontations occurred during this period and some

necessitated the use of less-lethal ballistics and chemical irritants without

forewarning, but City Defendants deny that every such confrontation occurred

without forewarning.

      22.   The allegations in Paragraph 22 are denied.




                                        6
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 7 of 79




      23.   The allegations against the MSP are directed at another party. City

Defendants deny that MPD aggressively confronted members of the news media

providing on-the-scene coverage and civilian demonstrators. City Defendants

admit press reported sustaining injuries but deny press were clearly identifiable.

City Defendants are without sufficient information as to CNN correspondent

Omar Jimenez’s arrest and the circumstances of his release to admit or deny the

related allegations, but City Defendants deny that they or any MPD personnel

were involved in this incident. Plaintiffs’ citations to news media articles in

Footnotes 1 and 2 are not susceptible to a responsive pleading; to the extent that

the material in the articles can be construed to contain allegations against City

Defendants, those allegations, if any, are denied. Any remaining allegations in

Paragraph 23 are denied.

      24.   Upon information and belief, admit that Plaintiffs have accurately

quoted Governor Walz in Paragraph 24. Plaintiffs’ citation to a news media article

in Footnote 3 is not susceptible to a responsive pleading; to the extent that the

materials in the article can be construed to contain allegations against City

Defendants, those allegations, if any, are denied. Any remaining allegations in

Paragraph 24 are denied.




                                        7
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 8 of 79




      25.   The allegations against the MSP and “other law enforcement

authorities” are directed at other parties. The allegations in Paragraph 25 against

the MPD are denied.

      B.    CURFEWS ESTABLISHED BY EXECUTIVE ORDER. 2

      26.   Upon information and belief, City Defendants admit the allegations

in Paragraph 26.

      27.   City Defendants admit the allegations in Paragraph 27.

      28.   City Defendants admit the allegations in Paragraph 28.

      29.   City Defendants admit the allegations in Paragraph 29.

      30.   City Defendants admit the allegations in Paragraph 30.

      31.   The allegations against the MSP are directed at another party. City

Defendants admit the allegations in Paragraph 31 as to the City of Minneapolis

and affirmatively alleges that the MPD policy does not require credentials for

members of the press.

      32.   City Defendants admit that the MPD communicated with MSP and

Commissioner Harrington in coordinating a response to illegal activities at

protests and riots. City Defendants deny any constitutional violations, or that




2
 To the extent this heading contains an allegation against City Defendants, the
allegation is denied.
                                        8
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 9 of 79




there was any communication or coordination to plan any unconstitutional

activity. Any remaining allegations in Paragraph 32 are denied.

      33.    City Defendants deny that the command staff from both the MSP and

MPD were in regular communication and coordination for the entire duration of

the protests. Deny that the crowd-control techniques, use of chemical agents and

less-lethal ballistics and other crowd control technologies and tactical deployment

of officers and troopers called for the violations of constitutional rights that

Plaintiffs have alleged in their Second Amended Class Action Complaint. Any

remaining allegations in Paragraph 33 are denied.

      34.    City Defendants admit the MACC was set up so multiple agencies

could coordinate their response to the protests. City Defendants deny they had

control over any of the agencies listed in Paragraph 34 except the MPD. City

Defendants deny that Kroll coordinated any activities of the MPD through the

MACC or otherwise. The allegation as to the content of the DPS website is directed

to another party. The DPS website speaks for itself. Any remaining allegations in

Paragraph 34 are denied.

      35.    Upon information and belief, City Defendants admit that Paragraph

35 summarizes and selectively quotes the substance of what Commissioner

Harrington testified to at the July 2020 legislative session.




                                          9
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 10 of 79




      36.   City Defendants admit the allegation that MPD officers and State

Patrol troopers were sometimes physically situated side-by-side and in

coordination in responding to protests. Plaintiffs’ citation to a news media article

in Footnote 8 is not susceptible to a responsive pleading; to the extent that the

materials in the article can be construed to contain allegations against City

Defendants, those allegations, if any, are denied. Any remaining allegations in

Paragraph 36 are denied.

      C.    DEFENDANTS’ UNCONSTITUTIONAL ACTIONS AGAINST
            THE PRESS COVERING THE RECENT PROTESTS 3

      37.   The allegations in Paragraph 37 are denied as to the City Defendants.

The allegations pertaining to other Defendants are directed at other parties.

      38.   The allegations in Paragraph 38 are denied as to the City Defendants.

The allegations pertaining to other Defendants are directed at other parties.

      39.   The allegations in Paragraph 39 are denied as to the City Defendants.

The allegations pertaining to other Defendants are directed at other parties.

                                    ARRESTS4

      40.   The allegations in Paragraph 40 are directed to another defendant.

City Defendants deny that they or any MPD officers were involved in this incident.


3 To the extent this heading contains allegations against City Defendants, the
allegations are denied.
4 To the extent this heading contains allegations against City Defendants, the

allegations are denied.
                                        10
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 11 of 79




To the extent Paragraph 40 makes allegations against City Defendants, those

allegations are denied. Plaintiffs’ citation to a news media article in Footnote 9 is

not susceptible to a responsive pleading; to the extent that the materials in the

article can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      41.    Upon information and belief, City Defendants admit that Governor

Walz issued the statement in Paragraph 41. To the extent that the Governor’s

statement is construed as making any allegations against the City Defendants, the

allegations are denied.

      42.    The allegations in Paragraph 42 are denied as to the City Defendants.

      43.    City Defendants admit that Plaintiffs Tannen Maury, Stephen

Maturen, and Craig Lassig were arrested and charged with curfew violations, but

are without sufficient information as to whether Plaintiffs identified themselves as

members of the press and, therefore, the allegation is denied. Plaintiffs’ citation to

a Twitter account in Footnote 11 is not susceptible to a responsive pleading; to the

extent that the materials on the Twitter account can be construed to contain

allegations against City Defendants, those allegations, if any, are denied. Any

remaining allegations in Paragraph 43 are denied.

      44.    The allegations in Paragraph 44 are directed to another defendant. To

the extent Paragraph 44 makes allegations against City Defendants, deny that City


                                         11
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 12 of 79




Defendants were involved in this incident and deny the allegations. Plaintiffs’

citations to news media articles in Footnotes 13 and 14 are not susceptible to a

responsive pleading; to the extent that the material in the articles can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      45.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 45. The allegations are therefore denied. Plaintiffs’

citations to Twitter accounts in Footnotes 15 and 16 are not susceptible to a

responsive pleading; to the extent that the material on the Twitter accounts can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.

      46.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 46. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 17 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      47.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 47. The allegations are therefore denied.

      48.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 48. The allegations are therefore denied.




                                         12
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 13 of 79




      49.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 49. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 19 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      50.    The allegations in Paragraph 50 involving the MSP are directed to

another defendant. To the extent the incident involving MSP makes allegations

against City Defendants, those allegations are denied.         City Defendants are

without sufficient information to admit or deny the remaining allegations in

Paragraph 50, those allegations are therefore denied. Plaintiffs’ citation to a

Twitter account in Footnotes 20 and 21 are not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      51.    City Defendants deny that there is any Policy 9-200(IV)(1), but

affirmatively alleges that no members of the press were arrested by MPD in

violation of MPD Policy 9-202(IV)(A)(2)(e).         Any remaining allegations in

Paragraph 51 are denied.

      52.    The allegations in Paragraph 52 are denied.




                                         13
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 14 of 79




      53.    The allegations in Paragraph 53 are directed at another party. To the

extent Paragraph 53 makes allegations against City Defendants, the allegations are

denied.

                           USE OF PHYSICAL FORCE 5

      54.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 54. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 22 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      55.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 55. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 23 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      56.    City Defendants are without sufficient information to admit or deny

the allegations that attacks on journalists were “widely documented”, the

allegations are therefore denied. The remaining allegations in Paragraph 56 are

denied. Plaintiffs’ citation to a news media article in Footnote 24 is not susceptible



5To the extent this heading contains allegations against City Defendants, the
allegations are denied.
                                         14
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 15 of 79




to a responsive pleading; to the extent that the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      57.    City Defendants are without sufficient information to admit the

allegations in Paragraph 57. The allegations in Paragraph 57 are therefore denied.

Plaintiffs cite to a Declaration in Footnote 25. City Defendants allege that no

Declaration of Phillip Montgomery has been filed in support of the Second

Amended Class Action Complaint.

      58.    City Defendants are without sufficient information to admit or deny

the allegations involving Philip Montgomery in Paragraph 58 describing actions

of unidentified officers at an unidentified location and time. The allegations are

therefore denied. The remaining allegations in Paragraph 58 are directed at

another defendant.     To the extent those allegations can be construed to be

allegations against City Defendants, those allegations are denied.

      59.    City Defendants are without sufficient information to admit or deny

the allegations as to the effect of an alleged projectile hit on Montgomery, or to

admit or deny the allegations as to the identity of other journalists who claim to be

hit. City Defendants deny that MPD officers targeted a group of journalists and

deny that the journalists were “obviously journalists.”       City Defendants are

without sufficient information as to whether the group was provoking or

obstructing law enforcement or standing peaceably to the side exercising their


                                         15
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 16 of 79




First Amendment rights. Admit that the 40mm projectile launchers have sights to

assist with aiming, but affirmatively allege that theses sights do not have any

capability for magnification. Plaintiffs’ citation to a Twitter account in Footnote 26

is not susceptible to a responsive pleading; to the extent that the materials on the

Twitter account can be construed to contain allegations against City Defendants,

those allegations, if any, are denied.   Any remaining allegations in Paragraph 59

are denied.

      60.     The allegations in Paragraph 60 are directed to another defendant. To

the extent Paragraph 60 makes allegations against City Defendants, the allegations

are denied. Plaintiffs’ citation to two declarations in Footnote 27 is not susceptible

to a responsive pleading; to the extent that the declarations can be construed to

contain allegations against the City Defendants, those allegations, if any, are

denied.

      61.     Upon information and belief, City Defendants deny that they or any

of their agents or employees were involved in the incident alleged in Paragraph

61. To the extent Paragraph 61 makes allegations against City Defendants, the

allegations are denied. Plaintiffs’ citation to a news media article in Footnote 28 is

not susceptible to a responsive pleading; to the extent that the article can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.


                                          16
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 17 of 79




      62.     The allegations in Paragraph 62 are directed to another defendant. To

the extent Paragraph 62 makes allegations against City Defendants, the allegations

are denied.

      63.     The allegations regarding the actions of the State Patrol in Paragraph

63 are directed to another defendant. To the extent the allegations involving the

State Patrol in Paragraph 63 makes allegations against City Defendants, deny that

City Defendants were involved in that incident and deny the allegations. City

Defendants deny that MPD fired a paint ball gun at the car marking it with red

paint. City Defendants are without sufficient information to admit or deny the

effects the alleged injury had on Cole. The allegations are therefore denied.

Plaintiffs’ citation to a news media article in Footnote 29 is not susceptible to a

responsive pleading; to the extent that the materials in the article can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      64.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 64. The allegations are therefore denied.

      65.     The allegations in Paragraph 65 are directed to another defendant. To

the extent the allegations in Paragraph 65 regarding the State Patrol firing less-

lethal projectiles at the car of two reporters constitutes allegations against City

Defendants, City Defendants deny that they were involved in this incident and

deny the allegations. Plaintiffs’ citation to a Twitter account in Footnote 30 is not


                                         17
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 18 of 79




susceptible to a responsive pleading; to the extent that the materials on the Twitter

account can be construed to contain allegations against City Defendants, those

allegations, if any, are denied. City Defendants are without sufficient information

to admit or deny the remaining allegations in Paragraph 65. The allegations are

therefore denied.

      66.    City Defendants are without sufficient information to admit or deny

what caused Tirado’s injuries nor the extent thereof, those allegations in Paragraph

66 are therefore denied. Upon information and belief, Tirado is attributed as

having made the statements alleged in Paragraph 66, but City Defendants deny

that the alleged statements have merit. Plaintiffs’ citation to a news media article

in Footnote 31 is not susceptible to a responsive pleading; to the extent that the

materials in the news media article can be construed to contain allegations against

City Defendants, those allegations, if any, are denied.

      67.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 67. The allegations are therefore denied. Plaintiffs’

citations to a Twitter account and news media articles in Footnotes 32, 33, and 34

are not susceptible to a responsive pleading; to the extent that the materials on the

Twitter account and in the news media article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.




                                         18
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 19 of 79




      68.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 68. The allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnote 35 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      69.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 69. The allegations are therefore denied.

      70.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 70. The allegations are therefore denied. Plaintiffs’

citations to news media articles in Footnotes 36 and 37 are not susceptible to a

responsive pleading; to the extent that the materials in the articles can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      71.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 71. The allegations are therefore denied. Plaintiffs’

citations to a Twitter account in Footnotes 38 and 39 are not susceptible to a

responsive pleading; to the extent that the materials on the Twitter account can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.

      72.     Upon information and belief, deny that the MPD and City Defendants

were involved in this incident. Plaintiffs’ citation to a Twitter account in Footnote


                                         19
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 20 of 79




40 is not susceptible to a responsive pleading; to the extent that the materials on

the Twitter account can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      73.    City Defendants deny that when the munition was fired near Chesky

and his crew that Chesky and his crew were clearly identifiable as news media.

City Defendants affirmatively allege that officers clearing the area around the Fifth

Precinct were not tuned in to MSNBC to see that Chesky was live on television.

Plaintiffs’ citation to a Twitter account in Footnote 41 is not susceptible to a

responsive pleading; to the extent that the materials on the Twitter account can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied. Any remaining allegations in Paragraph 73 are denied.

      74.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 74. The allegations are therefore denied.

      75.    The allegations in Paragraph 75 regarding the actions of the State

Troopers are directed at another party. To the extent those allegations can be

construed to be allegations against City Defendants, those allegations are denied.

Plaintiffs’ citations to a Twitter account in Footnotes 42, 43, and 44 are not

susceptible to a responsive pleading; to the extent that the materials on the Twitter

account can be construed to contain allegations against City Defendants, those

allegations, if any, are denied. City Defendants are without sufficient information


                                         20
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 21 of 79




to admit or deny the remaining allegations in Paragraph 75. The allegations are

therefore denied.

      76.    City Defendants admit the allegations in Paragraph 76 that the 40mm

Skat Shell and the Direct Impact LE 40mm Extended Range Round were used

during the riots. City Defendants deny that these were used “against journalists”

in the sense that journalists were intentionally targeted on the basis of being

journalists. Any remaining allegations in Paragraph 76 are denied.

      77.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 77. The allegations are therefore denied. Plaintiffs’

citation to a website link in Footnote 45 no longer directs to alleged content and is

not susceptible to a responsive pleading; to the extent that the materials on the

website link can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      78.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 78. The allegations are therefore denied. Plaintiffs’

citation to a website link in Footnote 46 no longer directs to alleged content and is

not susceptible to a responsive pleading; to the extent that the materials on the

website link can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.




                                         21
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 22 of 79




      79.   City Defendants admit that Plaintiffs have selectively quoted portions

of the MPD Policy and Procedure Manual. City Defendants deny that these quotes

have been used in the appropriate context and the remaining allegations in

Paragraph 79 are denied.

      80.   City Defendants admit the allegations in Paragraph 80, excepting the

last sentence which is denied. City Defendants affirmatively clarify that the policy

provides instructions not “warn[ings]” as suggested in Paragraph 80.

      81.   City Defendants deny that MPD fired both the Skat Shell and the

Direct Impact Round at journalists in a manner contrary to the manufacturer’s

warnings or in contravention of its own written policies on use of force. City

Defendants deny that the Skat Shell and Direct Impact Round were used in a

manner “likely to cause injury” as the terms “likely” and “injury” are too vague to

allow for a responsive pleading.        City Defendants are without sufficient

information to admit or deny the allegations in Paragraph 81 relating to Plaintiff

Goyette, Linda Tirado, or Philip Montgomery. The allegations are therefore

denied. The remaining allegations, as to MPD, in Paragraph 81 are denied. Any

remaining allegations in Paragraph 81 pertain to other defendants.

      82.   The allegations in Paragraph 82 are denied.




                                        22
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 23 of 79




      83.     The allegations in Paragraph 83 are directed at another party. To the

extent Paragraph 83 makes allegations against City Defendants, those allegations

are denied.

                          USE OF CHEMICAL AGENTS 6

      84.     City Defendants admit an occupant in Squad Car 181 dispersed

pepper spray out the window on May 28 in the evening and deny the remaining

allegations in Paragraph 84. Plaintiffs’ citation to a Twitter account in Footnote 49

is not susceptible to a responsive pleading; to the extent that the materials on the

Twitter account can be construed to contain allegations against City Defendants,

those allegations, if any, are denied.

      85.     City Defendants admit the allegations in Paragraph 85 that officers

pepper sprayed the crowd in order to get them to move away. City Defendants

are without sufficient information to admit or deny the fact or circumstances of

Tyler Davis being pepper sprayed. The allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnote 50 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied. Any

remaining allegations in Paragraph 85 are denied.



6To the extent this heading contains allegations against City Defendants, the
allegations are denied.
                                         23
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 24 of 79




      86.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 86 regarding whether an MPD Officer pointed a

“rifle” at Adams.    Those allegations are therefore denied.      City Defendants

affirmatively allege that Adams did not obey officer commands to get on the

ground. Deny that an officer “threw” Adams to the ground but admit that an

officer put hands on Adams to ensure compliance with his command. Admit the

officer told Adams not to move. Admit that another officer sprayed something in

Adams’ face. Without sufficient information to admit or deny what effect this

spray had on Adams. Plaintiffs’ citations to a Twitter account in Footnotes 51 and

52 are not susceptible to a responsive pleading; to the extent that the materials on

the Twitter account can be construed to contain allegations against City

Defendants, those allegations, if any, are denied. Any remaining allegations in

Paragraph 86 are denied.

      87.   City Defendants deny that they were involved in this incident and

deny the allegations in Paragraph 87. Plaintiffs’ citation to a Twitter account in

Footnote 53 is not susceptible to a responsive pleading; to the extent that the

materials on the Twitter account can be construed to contain allegations against

City Defendants, those allegations, if any, are denied.

      88.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 88. The allegations are therefore denied. Plaintiffs’


                                        24
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 25 of 79




citation to a Twitter account in Footnote 54 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      89.    City Defendants admit that Plaintiffs have selectively quoted from the

use of force policy in Paragraph 89, but deny these statements are taken in their

proper context.

      90.    The allegations in Paragraph 90 are denied.

      91.    The allegations in Paragraph 91 are directed at another party. To the

extent Paragraph 91 makes allegations against City Defendants, the allegations are

denied.

            USE OF THREATENING LANGUAGE AND GESTURES 7

      92.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 92. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 56 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      93.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 93. The allegations are therefore denied. Plaintiffs’



7To the extent this heading contains allegations against City Defendants, the
allegations are denied.
                                         25
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 26 of 79




citation to a news media article in Footnote 57 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      94.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 94. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 58 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      95.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 95. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 59 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      96.    To the extent Paragraph 96 contains an allegation against City

Defendants, it is denied.

      97.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 97. The allegations are therefore denied.

      98.    Upon information and belief, the photograph in Paragraph 98 is of

Linda Tirado. City Defendants are without sufficient information to admit or deny

the remaining allegations in Paragraph 98. The allegations are therefore denied.


                                         26
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 27 of 79




      99.     City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 99. The allegations are therefore denied. Plaintiffs’

citation to a social media website in Footnote 60 is not susceptible to a responsive

pleading; to the extent that the materials on the social media website can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.

      100.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 100. The allegations are therefore denied.

      101.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 101. The allegations are therefore denied.

      102.    Upon information and belief, any allegations in Paragraph 102 are

directed to another party. To the extent Paragraph 102 makes allegations against

City Defendants, deny that City Defendants were involved in this incident.

      103.    City Defendants are without sufficient information to admit or deny

any allegations in Paragraph 103. The allegations are therefore denied.

      104.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 104. The allegations are therefore denied. Plaintiffs’

citation to a Twitter account in Footnote 61 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.


                                         27
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 28 of 79




      D.     NAMED-PLAINTIFF JARED GOYETTE.

      105.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 105. The allegations are therefore denied.

      106.   City Defendants are without sufficient information to admit or deny

the allegations of the whereabouts and actions of Plaintiff Goyette on May 27, 2020

in Paragraph 106. The allegations are therefore denied. City Defendants admit

that MPD’s Third Precinct was located at the intersection of Lake Street and

Minnehaha Avenue. City Defendants admit that MPD officers were protecting the

Third Precinct and themselves through the use of less-lethal munitions and tear

gas. The remaining allegations in Paragraph 106 are denied.

      107.   City Defendants are without sufficient information to admit or deny

the allegations as to what items Plaintiff Goyette was carrying. The allegations are

therefore denied. City Defendants deny that Goyette was clearly visible as a

member of the news media to the officers at the scene and that the items he carried

would have been visible to the MPD stationed on top of and outside the Third

Precinct.

      108.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 108. The allegations are therefore denied.

      109.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 109. The allegations are therefore denied. City


                                        28
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 29 of 79




Defendants affirmatively allege that they have been unable to locate Plaintiff

Goyette in MPD body camera footage on the date and time he alleges.

      110.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 110. The allegations are therefore denied.

      111.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 111. The allegations are therefore denied.

      112.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 112. The allegations are therefore denied.

      E.     NAMED-PLAINTIFFS CRAIG LASSIG, TANNEN MAURY, AND
             STEPHEN MATUREN. 8

      113.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 113. The allegations are therefore denied.

      114.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 114. The allegations are therefore denied.

      115.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 115. The allegations are therefore denied.

      116.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 116. The allegations are therefore denied.



8Plaintiffs’ citation to a declaration in Footnote 62 is not susceptible to responsive
pleading. To the extent the declaration can be construed as containing allegations
against City Defendants, the allegations are denied.
                                         29
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 30 of 79




      117.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 117 as to the whereabouts and actions of Plaintiffs

Lassig, Maury, and Maturen.         The allegations are therefore denied.     City

Defendants admit the allegation in Paragraph 117 that police fired tear gas and

less-lethal projectiles near the Fifth Precinct on May 30 and attempted to disburse

rioters. City Defendants deny that police intentionally shot fleeing protesters in

the back.

      118.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 118. The allegations are therefore denied.

      119.   City Defendants deny the allegations in Paragraph 119 that MPD was

involved in the incident. Upon information and belief, Plaintiffs Lassig, Maury

and Maturen were arrested by Hennepin County Sheriff Deputies who wear

brown shirts. City Defendants are without sufficient information to admit or deny

the remaining allegations in Paragraph 119 or Footnote 63.         The remaining

allegations are therefore denied.

      120.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 120. The allegations are therefore denied.




                                        30
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 31 of 79




      F.     NAMED PLAINTIFF MICHAEL SHUM 9

      121.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 121. The allegations are therefore denied.

      122.   Upon information and belief, the allegations in Paragraph 122 are

directed to another party. City Defendants deny the allegation that the MPD was

firing tear gas and projectiles at the time or location suggested in Paragraph 122.

To the extent Paragraph 122 makes any other allegations against City Defendants,

the allegations are denied.

      G.     NAMED PLAINTIFF KATIE NELSON

      123.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 123. The allegations are therefore denied.

      124.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 124. The allegations are therefore denied.

      125.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 125. The allegations are therefore denied.

      126.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 126. The allegations are therefore denied.




9In Footnote 64, Plaintiffs refer to a declaration of Michael Shum, however no such
declaration has been filed.
                                        31
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 32 of 79




      127.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 127. The allegations are therefore denied.

      128.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 128. The allegations are therefore denied.

      129.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 129. The allegations are therefore denied.

      H.     NAMED-PLAINTIFF CWA

      130.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 130 or the Schluess declaration. The allegations are

therefore denied.

      131.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 131 or the Cole or Hennessy-Fiske declarations. The

allegations are therefore denied.

      132.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 132 or the Schluess declaration. The allegations are

therefore denied.

      133.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 133. The allegations are therefore denied.

      134.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 134. The allegations are therefore denied.


                                       32
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 33 of 79




      135.   To the extent Paragraph 135 contains an allegation, City Defendants

are without sufficient information to admit or deny. The allegation is therefore

denied. The City Defendants deny that CWA is a proper party to this action.

      136.   The allegations in Paragraph 136 are denied.

                        MUNICIPAL ALLEGATIONS 10

      I.     THE STATE AND MUNICIPAL DEFENDANTS 11

      137.   City Defendants deny the allegations in Paragraph 137 that pertain to

them. City Defendants are without sufficient information to admit or deny the

allegations as to other defendants. Those allegations are therefore denied.

             a.    Unconstitutional Treatment of Journalists 12

      138.   City Defendants deny the allegations in Paragraph 138 that pertain to

them. City Defendants are without sufficient information to admit or deny the

allegations as to other defendants. Those allegations are therefore denied.

      139.   City Defendants deny the allegations in Paragraph 139 that pertain to

them. City Defendants are without sufficient information to admit or deny the

allegations as to other defendants. Those allegations are therefore denied.




10 To the extent this heading contains allegations against City Defendants, the
allegations are denied.
11 To the extent this heading contains allegations against City Defendants, the

allegations are denied.
12 To the extent this heading contains allegations against City Defendants, the

allegations are denied.
                                        33
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 34 of 79




      140.   City Defendants deny the allegations in Paragraph 140 that pertain to

them. City Defendants are without sufficient information to admit or deny the

allegations as to other defendants. Those allegations are therefore denied.

      141.   City Defendants deny the allegations in Paragraph 141 that pertain to

them. City Defendants are without sufficient information to admit or deny the

allegations as to other defendants. Those allegations are therefore denied.

      142.   City Defendants admit that Chief Arradondo stated that journalists

must be protected and that he would make sure that incidents involving the media

would be investigated. Deny that Chief Arradondo used the term “abuses of

journalists” to characterize the incidents that occurred involving journalists.

Admit that as of September 14, 2020, 105 days from the last of the incidents alleged,

that investigations into the incidents alleged in the Second Amended Class Action

Complaint are ongoing and that there have been no final determinations relating

to discipline, including reprimands, suspensions, or trainings regarding the

allegations in Plaintiffs’ complaint. City Defendants deny that actions of the MPD

were unlawful. As to allegations regarding the MSP, City Defendants are without

sufficient information to admit or deny the allegations in Paragraph 142, they are

therefore denied. Plaintiffs’ citations to news media articles in Footnotes 65 and

66 are not susceptible to a responsive pleading; to the extent that the materials in

the articles can be construed to contain allegations against City Defendants, those


                                         34
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 35 of 79




allegations, if any, are denied. The remaining allegations in Paragraph 142 are

denied.

      143.   City Defendants deny the allegations in Paragraph 143 that pertain

to them and are without sufficient information to admit or deny the allegations as

to other defendants.

      144.   City Defendants admit that the Minnesota Daily filed a complaint

with MPD’s Internal Affairs Division in 2002 regarding an incident during the

hockey riots. City Defendants are without sufficient information as to the specifics

of the complaint to admit or deny the allegations, they are therefore denied. City

Defendants admit that there was no discipline as a result of this complaint, and

affirmatively deny that there was any misconduct. Plaintiffs’ citations to news

media articles in Footnotes 67, 68, and 69 are not susceptible to a responsive

pleading; to the extent that the materials in the articles can be construed to contain

allegations against City Defendants, those allegations, if any, are denied. Deny the

remaining allegations in Paragraph 144.

      145.   City Defendants admit the allegations in Paragraph 145 that Amy

Goodman and her crew were arrested but denies Amy Goodman and her crew

were complying with police orders.        City Defendants are without sufficient

information to admit or deny the allegations in Paragraph 145 regarding

Defendant John Harrington’s response or regarding the circumstances of the


                                         35
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 36 of 79




alleged arrest of “dozens of other journalists.” Those allegations are therefore

denied. City Defendants admit that Goodman and her crew filed a federal civil

rights lawsuit, including claims against the SPPD and MPD, and that the lawsuit

settled in 2011. City Defendants deny any basis for liability against the City

Defendants. City Defendants are without sufficient information as to terms of the

settlement involving training conducted by the SPPD, and those allegations are

therefore denied. Plaintiffs’ citation to news media reports in Footnotes 70 and 71

are not susceptible to a responsive pleading; to the extent that the materials can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.

      146.    City Defendants admit the allegations in Paragraph 146 that in 2012,

Kelly Benjamin filed a federal civil rights lawsuit against two Minneapolis Police

Officers and the Cities of Minneapolis and St. Paul and that it settled in 2013. City

Defendants admit that no discipline or training resulted from this lawsuit. City

Defendants affirmatively allege that no complaints were received regarding this

incident. The remaining allegations in Paragraph 146 are denied.

      147.    City Defendants deny the allegations in Paragraph 147 that Chad

Nelson personally filed a criminal complaint against Lehner. City Defendants

deny the accuracy of the details of Lehner’s previous incidents from 2012 and that

there were no disciplinary consequences for these 2012 incidents. City Defendants


                                         36
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 37 of 79




are without sufficient information to admit or deny the allegation as to whether

former Chief Dolan apologized.         The allegation is therefore denied.        City

Defendants deny that there has not been additional training implemented since

these incidents happened. Plaintiffs’ citations to news media reports in Footnotes

72 and 73 are not susceptible to a responsive pleading; to the extent that the

materials can be construed to contain allegations against City Defendants, those

allegations, if any, are denied. Any remaining allegations in Paragraph 147 are

denied.

      148.   The allegations in Paragraph 148 are directed to another defendant.

To the extent Paragraph 148 makes allegations against City Defendants, deny that

City Defendants were involved in this incident and deny the allegations. Plaintiffs’

citations to various articles, posts, and a Twitter account in Footnotes 74, 75, 76, 77

and 78 are not susceptible to a responsive pleading; to the extent that these

materials can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      149.   City Defendants admit that former Chief Harteau requested the after-

action report identified by Plaintiffs in Paragraph 149.        City Defendants are

without sufficient information to admit or deny the remaining allegations in

Paragraph 149. The allegations are therefore denied. Plaintiffs’ citations to a




                                          37
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 38 of 79




publication in Footnote 79 is not susceptible to a responsive pleading; City

Defendants maintain the report speaks for itself.

      150.    City    Defendants   admit      the   DOJ   Report    made     various

recommendations, including training. The DOJ Report speaks for itself. City

Defendants deny the remaining allegations in Paragraph 150.

      151.    The allegations in Paragraph 151 relate to another defendant. To the

extent Paragraph 151 makes allegations against City Defendants, those allegations

are denied.

      152.    The allegations in Paragraph 152 are denied as to the City Defendants.

      153.    The allegations in Paragraph 153 are denied as to the City Defendants.

      154.    The allegations in Paragraph 154 are denied as to the City Defendants

and MPD officers. Plaintiffs’ citation to a news media article in Footnote 80 is not

susceptible to a responsive pleading; to the extent that the materials in the article

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied.

      155.    City Defendants deny that First Amendment violations occurred

during the protests and deny that alleged personal opinions of one officer are

representative of other officers. Plaintiffs’ citations to a social media account in

Footnotes 81 and 82 are not susceptible to a responsive pleading; to the extent that

the materials in the social media posts can be construed to contain allegations


                                         38
       CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 39 of 79




against City Defendants, those allegations, if any, are denied. Any remaining

allegations in Paragraph 155 are denied.

       156.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 156, as to the quotes attributed to unknown officers

or troopers or Kroll. The allegations are therefore denied. Deny that the alleged

verbal responses are attributable to an “attitude” towards the news media. Any

remaining allegations in Paragraph 156 are denied.

       157.   City Defendants admit Plaintiffs have quoted the MPD Policy and

Procedure Manual in Paragraph 157. City Defendants admit that there is not

information in the MPD Policy and Procedure Manual on the specific topic of

“safeguard[ing] press freedoms at protests” and that Section 6-200 has not been

updated since 2008. City Defendants deny the remaining allegations in Paragraph

157.

       158.   The allegations in Paragraph 158 are denied.

       159.   The allegations in Paragraph 159 are directed to another defendant.

To the extent Paragraph 159 makes allegations against City Defendants, deny that

City Defendants were involved in this incident.

       160.   City Defendants are without sufficient information to admit or deny

the number of articles and by whom they were published regarding the alleged

abuse or arrest of journalist as alleged in Paragraph 160. The allegations are


                                        39
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 40 of 79




therefore denied.     City Defendants deny the allegations in Paragraph 160

regarding alleged unconstitutional conduct and any remaining allegations in

Paragraph 160

      161.   The allegations in Paragraph 161 are denied as to the City Defendants.

             b.     Unconstitutional Use of Force 13

      162.   The allegations in Paragraph 162 are denied as to the City Defendants.

      163.   The allegations in Paragraph 163 are denied.

      164.   The allegations in Paragraph 164 are denied. Plaintiffs’ citation to an

advisory committee report in Footnote 83 is not susceptible to a responsive

pleading; to the extent that the materials in the report can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      165.   City Defendants are without sufficient information as to the

allegations in Paragraph 165. Those allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnote 84 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      166.   City Defendants are without sufficient information as to the

allegations in Paragraph 166. Those allegations are therefore denied. Plaintiffs’



13To the extent this heading contains allegations against City Defendants, the
allegations are denied.

                                         40
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 41 of 79




citation to a news media article in Footnote 85 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      167.   City Defendants are without sufficient information as to the

allegations in Paragraph 166. Plaintiffs’ citation to a news media article in Footnote

86 is not susceptible to a responsive pleading; to the extent that the materials in

the article can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      168.   The allegations in Paragraph 168 are denied.

      169.   The City Defendants affirmatively allege that the allegations

Paragraph 169 do not relate to members of the press and, therefore, have no

bearing on this action. City Defendants admit the allegations in Paragraph 169, as

to the existence of lawsuits and settlements for the amounts listed. City Defendants

deny that by settling these lawsuits that the underlying allegations were

determined to have any merit. City Defendants allege that the lawsuit complaints

speak for themselves. City Defendants admit that Barze has been a trainer at MPD.

City Defendants deny that Barze trained specifically or exclusively on use-of-force

or that he was chosen as a trainer in lieu of disciplinary action. City Defendants

admit that Barze has had 12 complaints against him and deny that he has been

disciplined only once. Allegations regarding Kroll’s statements are directed at


                                         41
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 42 of 79




another defendant. City Defendants are without sufficient information to admit

or deny the remaining allegations in Paragraph 169. The allegations are therefore

denied. Plaintiffs’ citation to news media articles and a posting in Footnotes 87 to

92 are not susceptible to a responsive pleading; to the extent that these materials

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied.

      170.   The City Defendants affirmatively allege that the allegations in

Paragraph 170 do not relate to members of the press and, therefore, have no

bearing on this action. Due to the provisions of the Minnesota Government Data

Practices Act, City Defendants are unable to admit or deny the allegations

regarding Ty Jindra in Paragraph 170. Upon entry of a protective order in this

case, City Defendants will file an Amended Answer under seal, if necessary. City

Defendants admit that Jeffrey Jindra was an MPD officer. City Defendants admit

that the City of Minneapolis settled the referenced lawsuit naming Jeffrey Jindra

for $110,000. City Defendants admit that Jeffrey Jindra was not disciplined for this

incident. City Defendants deny that the use of force in that case was unlawful.

Any remaining allegations in Paragraph 170 are denied. Plaintiffs’ citation to news

media articles in Footnotes 93 to 95 are not susceptible to a responsive pleading;

to the extent that these materials can be construed to contain allegations against

City Defendants, those allegations, if any, are denied.


                                        42
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 43 of 79




      171.   The City Defendants affirmatively allege that none of the allegations

in Paragraph 171 relate to members of the press and, therefore, have no bearing on

this action. City Defendants admit that Officer Lucas Peterson shot Terrence

Franklin and that Franklin died, and affirmatively allege that Officer Peterson’s

use of force was objectively reasonable under the circumstances. City Defendants

admit the allegations in Paragraph 171, as to history of lawsuits naming Officer

Peterson. City Defendants are without sufficient information as to the 2008 RNC

incident but admit Peterson was not disciplined. City Defendants deny Officer

Peterson’s only discipline has been a letter of reprimand. City Defendants admit

that the Franklin lawsuit was settled, but deny it settled for $800,000 and deny that

the settlement indicates that the underlying claims had any merit. City Defendants

admit that Officer Peterson was not disciplined for the Franklin incident as his

actions were objectively reasonable under the circumstances. City Defendants

deny the implication that Officer Peterson should have been disciplined for using

deadly force against Franklin in self-defense and in defense of other officers. City

Defendants deny that Peterson is the current training coordinator for the MPD

SWAT team. Plaintiffs’ citation to news media articles and a posting in Footnotes

96 to 99 are not susceptible to a responsive pleading; to the extent that these

materials can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.


                                         43
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 44 of 79




      172.   The City Defendants affirmatively allege that none of the new

allegations in Paragraph 172 relate to members of the press and, therefore, have

no bearing on this action. City Defendants reallege the response to the allegations

in Paragraph 147. City Defendants admit that the City paid $360,000 to settle the

referenced lawsuit, and the lawsuit included the allegations asserted in Paragraph

172. City Defendants deny that Lehner was not disciplined for this incident, and

affirmatively allege that Lehner was fired for this 2013 incident. City Defendants

admit the allegation that Lehner was sued in 2011 and that the lawsuit settled for

$85,000. City Defendants deny that Lehner was not disciplined, and affirmatively

allege that he was suspended for the 2011 incident. City Defendants are without

sufficient information to admit or deny the allegations in Paragraph 172 as to what

2012 incident Plaintiffs refer to.       Therefore, the allegation is denied. City

Defendants deny that Lehner was previously investigated by Internal Affairs on

30 occasions, and deny he was suspended twice. City Defendants admit Lehner

received two letters of reprimand.       Plaintiffs’ citation to news media reports in

Footnotes 100 and 101 are not susceptible to a responsive pleading; to the extent

that the reports can be construed to contain allegations against City Defendants,

those allegations, if any, are denied.

      173.   City Defendants admit Plaintiffs have quoted the report they have

cited in Paragraph 173, but affirmatively allege that the statements are taken out


                                           44
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 45 of 79




of context. City Defendants deny that none of the DOJ’s recommendations have

been implemented. Plaintiffs’ citation to news media reports in Footnotes 102 and

103 are not susceptible to a responsive pleading; to the extent that the materials

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied.

      174.   City Defendants admit the allegations in Paragraph 174 that protests

erupted in North Minneapolis in 2015, that the DOJ released an after-action report

at the request of the City, and that Plaintiffs have quoted from the report. City

Defendants deny the remaining allegations in Paragraph 174.

      175.   City Defendants admit that Plaintiffs have quoted the report that they

have cited to, in Paragraph 175, with the noted alterations.

      176.   City Defendants admit that Plaintiffs have quoted the report they

have cited to in Paragraph 176.

      177.   City Defendants admit that Plaintiffs have quoted to the report they

have cited in Paragraph 177. City Defendants deny the allegations that there were

violations of policy that warranted discipline and further deny that there has been

no subsequent training relating to less-lethal or non-lethal weapons

      178.   City Defendants admit that Plaintiffs have quoted to the report they

have cited in Paragraph 178. City Defendants affirmatively allege it would have

been impossible to discipline any officers for any alleged violations as the report


                                        45
          CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 46 of 79




itself notes that “no official complaints were filed by the demonstrators regarding

the indiscriminate deployment of chemical agents.” City Defendants deny the

remaining allegations in Paragraph 178.

          179.   City Defendants deny the allegations in Paragraph 179.

          180.   City Defendants admit that there was a report and that Plaintiffs have

quoted various selections from the draft report in Paragraph 180. Deny the

remaining allegations in Paragraph 180. Plaintiffs’ citation to a draft report in

Footnote 105 are not susceptible to a responsive pleading. The report speaks for

itself.

          181.   City Defendants are without sufficient information as to the

allegations contained Paragraph 181. Those allegations are therefore denied.

Plaintiffs’ citations to a news media article and Twitter account in Footnotes 106

and 107 are not susceptible to a responsive pleading; to the extent that the

materials can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

          182.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 182, as to the statement of former Chief Harteau and

as to the statement of former Mayor Rybak. The allegations are therefore denied.

City Defendants deny Plaintiffs’ characterization of Chief Arradondo’s statement

in Paragraph 182. Plaintiffs’ citation to a news media article in Footnote 108 is not


                                            46
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 47 of 79




susceptible to a responsive pleading; to the extent that the materials in the article

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied.

      183.   The allegations in Paragraph 183 are denied.

      J.     THE POLICYMAKING ROLE OF DEFENDANT KROLL. 14

      184.   City Defendants admit that Kroll holds the rank of Lieutenant in the

MPD and that he is the president of the Police Officers Federation of Minneapolis.

City Defendants deny that Kroll has a supervisory role in the MPD or that he acts

under color of state law when he acts as Federation President. All remaining

allegations in Paragraph 184 are denied.

      185.   City Defendants admit the allegations in Paragraph 185 that Kroll is

on leave from his position in the MPD, admit that Kroll is paid by the city through

donation of holiday pay by Minneapolis Police Federation members.               City

Defendants deny the remaining allegations in Paragraph 185.

      186.   City Defendants deny the allegations in Paragraph 186.

      187.   City Defendants deny the allegations in Paragraph 187.

      188.   The allegations in Paragraph 188 regarding Kroll’s actions during the

George Floyd protests are directed toward Kroll. City Defendants deny that there



14 To the extent this heading contains allegations against City Defendants, the
allegations are denied.

                                         47
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 48 of 79




were “egregious abuses of journalists” and that Kroll inserted himself into the

command structure or that he had a policymaking or advisory role.               Any

remaining allegations in Paragraph 188 are denied.

      189.   Admit that Kroll wrote an email to command staff on May 29, 2020,

and that Plaintiffs have quoted from the email, but deny that the email used the

phrase “unhandcuffing.” The remaining allegations in Paragraph 189 are denied.

Plaintiffs’ citation to a news media report in Footnote 110 is not susceptible to a

responsive pleading; to the extent that the report can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      190.   City Defendants deny the allegations in Paragraph 190. Plaintiffs’

citation to a Twitter account in Footnote 111 is not susceptible to a responsive

pleading; to the extent that the Twitter account can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      191.   The allegations regarding Kroll’s intent with his June 2 email are

directed toward Kroll. To the extent Paragraph 191 makes allegations against City

Defendants, those allegations are denied.

      192.   City Defendants deny that Kroll has a supervisory role. The

allegations regarding Kroll’s intent with his June 2 email are directed toward Kroll,

but City Defendants deny the existence of or ratification of rampant




                                         48
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 49 of 79




unconstitutional conduct as alleged in Paragraph 192. To the extent Paragraph 192

makes allegations against City Defendants, those allegations are denied.

      193.   The allegations regarding Kroll’s intent with his June 2 email are

directed toward Kroll.       City Defendants denies that Kroll incited any

unconstitutional conduct against the press. To the extent Paragraph 193 makes

allegations against City Defendants, those allegations are denied.

      194.   The allegations in Paragraph 194 are directed to Kroll.           Upon

information and belief, Plaintiffs have quoted a tweet made by former MPD Chief

Harteau. Plaintiffs’ citation to a Twitter account in Footnote 112 is not susceptible

to a responsive pleading; to the extent that the materials on the Twitter account

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied.

      195.   The allegations regarding Kroll’s public criticisms of the MPD or its

command structure are directed to Kroll. City Defendants are without sufficient

information regarding the extent and content of all of Kroll’s interviews in 2015 to

respond to the allegation regarding the number and substance of those interviews.

City Defendants deny that Kroll “undercut” the then-Mayor or then-Police Chief’s

orders and statements. To the extent Paragraph 195 makes any other allegations

against City Defendants, they are denied.




                                         49
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 50 of 79




      196.   City Defendants deny that Kroll has any official power to set policy,

custom and practice and that any alleged “resistance” or “subversion” of reform

was not done in Kroll’s capacity as an MPD employee. City Defendants are

without sufficient information to admit or deny the substance of statements made

by former Chief Harteau. Those allegations are therefore denied. Any remaining

allegations in Paragraph 196 are denied. Plaintiffs’ citations to news media articles

in Footnotes 114 and 115 are not susceptible to a responsive pleading; to the extent

that the materials in the articles can be construed to contain allegations against

City Defendants, those allegations, if any, are denied.

      197.   City Defendants are without sufficient information to admit or deny

the substance of statements made by former Assistant Chief Kris Arneson. Those

allegations are therefore denied. Plaintiffs’ citation to a news media article in

Footnote 116 is not susceptible to a responsive pleading; to the extent that the

materials in the article can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      198.   City Defendants admit that in 2017 changes were made to the MPD’s

deadly force policy. City Defendants admit that the Federation opposed these

changes. Allegations regarding Kroll’s actions taken in opposition to the policy or

attacks on the policy made in the context of private conversations are directed to

Kroll. City Defendants are without sufficient information to admit or deny those


                                         50
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 51 of 79




allegations and they are therefore denied. City Defendants deny the remaining

allegations in Paragraph 198. Plaintiffs’ citation to a news media article in Footnote

117 is not susceptible to a responsive pleading; to the extent that the materials in

the article can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      199.   City Defendants admit the allegations in Paragraph 199, that in 2017,

MPD instituted a new policy requiring policy body cameras to be activated when

dispatched. The allegations regarding Kroll’s position on the body camera policy

are directed to Kroll. To the extent the remaining allegations in Paragraph 199

contain allegations against City Defendants, they are denied.

      200.   City Defendants are without sufficient information to admit or deny

the allegations regarding the opinions and statements of former Mayor Rybak.

The allegations in Paragraph 200 are therefore denied. Plaintiffs’ citations to news

media articles in Footnotes 118 and 119 are not susceptible to a responsive

pleading; to the extent that the materials in the articles can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      201.   City Defendants deny that Kroll has power, authority, or influence

over MPD policy, practice, and custom. City Defendants admit that Mayor Frey

has worked to institute reforms and that he has expressed some frustrations




                                         51
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 52 of 79




relating to the functioning of the contract with the POFM. City Defendants deny

any remaining allegations in Paragraph 201.

      202.   City Defendants admit that Plaintiffs have quoted Mayor Frey in

Paragraph 202. City Defendants deny that Plaintiffs have accurately paraphrased

Mayor Frey’s other statements. Any remaining allegations in Paragraph 202 are

denied. Plaintiffs’ citations to news media report in Footnote 120 is not susceptible

to a responsive pleading; to the extent that the report can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      203.   City Defendants admit the allegations in Paragraph 203 that Mayor

Frey banned MPD’s use of so-called “warrior-style training” for its officers and

admits the statements of Mayor Frey and John Elder. City Defendants deny that

Kroll “usurped” the official training function of the MPD. City Defendants are

without sufficient information to admit or deny the remaining allegations in

Paragraph 203. The allegations are therefore denied. Plaintiffs’ citation to news

media articles in Footnotes 121 and 122 are not susceptible to a responsive

pleading; to the extent that the materials in the articles can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      204.   City Defendants admit the allegations in Paragraph 204 insofar as the

Plaintiffs have attributed statements to Mayor Frey. Any remaining allegations in

Paragraph 204 are denied. Plaintiffs’ citation to a news media article in Footnote


                                         52
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 53 of 79




123 is not susceptible to a responsive pleading; to the extent that the materials in

the article can be construed to contain allegations against the City Defendants,

those allegations, if any, are denied.

      205.   City Defendants deny that Kroll’s exerts any influence in his capacity

as an employee of the MPD and deny any implication that Kroll is an official

policymaker of the MPD. City Defendants admit that Plaintiffs have quoted Chief

Arradondo but deny Plaintiffs’ characterizations of Chief Arradondo’s statements.

Plaintiffs’ citations to news media reports in Footnotes 124 and 125 are not

susceptible to a responsive pleading; to the extent that the materials in the reports

can be construed to contain allegations against the City Defendants, those

allegations, if any, are denied. The remaining allegations in Paragraph 205 are

denied.

      206.   City Defendants deny the allegations in Paragraph 206 that MPD was

withdrawing from contract negotiations due to the Federation’s influence of MPD

policy, practice, and customs. City Defendants deny that Plaintiffs have properly

characterized Chief Arradondo’s rationale for withdrawing from negotiations and

deny that it demonstrates that the Federation influences or develops MPD policy.

City Defendants admit that the quotes in Paragraph 206 from Chief Arradondo

and Mayor Frey are correct but deny they have been given their proper context.

Any remaining allegations in Paragraph 206 are denied.


                                         53
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 54 of 79




      207.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 207 as to the activities of Kroll in his capacity as

Federation President or how Minnesota legislators view Kroll. Those allegations

are therefore denied. City Defendants deny the allegation that Kroll is an “official

policy maker” for the City Defendants or MPD. City Defendants deny any

remaining allegation in Paragraph 207 against the City Defendants. Plaintiffs’

citation to a Twitter account in Footnote 127 is not susceptible to a responsive

pleading; to the extent that the materials on the Twitter account can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      208.   City Defendants admit that Commissioner Harrington and Colonel

Langer provided testimony before the joint committee referenced in Paragraph

208. City Defendants admit that Chief Arradondo, Mayor Frey, nor anyone from

the Mayor’s staff were called to testify. City Defendants affirmatively allege that

the joint committee originally indicated that they would seek Mayor Frey’s

testimony, and that Mayor Frey was willing to appear before the joint committee,

but the hearing was deemed closed before Mayor Frey or Chief Arradondo had an

opportunity to testify. City Defendants deny the allegations in Paragraph 208 that

members of the Federation board, which did not include Kroll, were called to

testify in any capacity for the MPD or POFM and affirmatively allege that they

were called as representatives of the MPPOA, which, according to its website is:


                                         54
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 55 of 79




"The Minnesota Police and Peace Officers Association (MPPOA)[, which] was

founded in 1922 and its members include municipal police officers, county deputy

sheriffs, correctional officers and other public safety professionals employed in the

State of MN. The MPPOA is the largest association representing public safety

professionals in the State of Minnesota." City Defendants affirmatively allege that

the three MPPOA representatives did not have the foundation to explain the

official actions of the MPD during the protests; City Defendants deny that the

proceedings of the joint committees reflect the command authority or

responsibility at the MPD or City of Minneapolis. Plaintiffs’ citation to the

committee hearing in Footnote 128 is not susceptible to a responsive pleading; to

the extent that the hearing can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      209.   City Defendants deny the allegations in Paragraph 209 that Kroll has

a policymaking role. Upon information and belief, City Defendants admit that the

County Attorney’s Office refused to provide officers with customary Garrity

warnings prior to their provision of statements in the Noor trial. City Defendants

are without sufficient information to admit or deny what threats were made by

the County Attorney’s Office. The allegations regarding Kroll’s behavior and

statement in relation to the Noor trial are directed at Kroll. City Defendants deny

that Kroll was acting in his capacity as an MPD employee. City Defendants are


                                         55
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 56 of 79




also without sufficient information to admit or deny the allegations pertaining the

statements made by Kroll or Justine Damond’s father. These allegations are

therefore denied. Plaintiffs’ citations to news media articles in Footnotes 129 and

130 are not susceptible to a responsive pleading; to the extent that the materials in

the articles can be construed to contain allegations against City Defendants, those

allegations, if any, are denied. Any further allegations against City Defendants

contained in Paragraph 209 are denied.

      210.   City Defendants admit that Council Member Fletcher commented on

Twitter about a slower response time after he proposed diverting money from

hiring additional officers.     City Defendants admit that Council Member

Cunningham agreed with Council Member Fletcher’s statement. City Defendants

admit that Council Member Fletcher was correctly quoted regarding his comments

on the Federation. Admit that Plaintiffs have correctly quoted a tweet by Council

Member Ellison. City Defendants deny that officer response time is directed by

the Federation. Plaintiffs’ citations to Twitter accounts and news media articles

in Footnotes 131, 132, 133, and 134 are not susceptible to a responsive pleading; to

the extent that the materials on the Twitter accounts and in the articles can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied. Deny any remaining allegations in Paragraph 210.




                                         56
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 57 of 79




      211.    City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 211 as to how Federation board members refer to

Kroll. That allegation and the implication that the opinion of the Federation board

members has any bearing on Kroll’s role in the MPD are denied. City Defendants

deny Kroll has any policymaking role at the MPD or that Kroll would have any

policymaking role as a Lieutenant even if he were actively serving in the MPD.

City Defendants are without sufficient information to admit or deny what Sgt.

Schmidt stated in an interview. Those allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnote 135 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied. Any

remaining allegations in Paragraph 211 are denied.

      212.    City Defendants deny the allegations in Paragraph 212 that

Minnesota labor unions stated that Kroll had a role in establishing MPD’s policy,

practice, and custom, and further deny that Kroll plays such a role.            City

Defendants admit Plaintiffs quoted websites in this paragraph. To the extent that

these quotations or websites, including those cited in Footnotes 136 to 139, contain

allegations which assert liability on the part of City Defendants, those allegations

are denied.




                                         57
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 58 of 79




      213.   City Defendants deny that the statements quoted or paraphrased in

Paragraph 213 from community leaders indicate that Kroll or the Federation

exercises influence over MPD policy, practice, and custom. City Defendants are

without sufficient information to admit or deny whether these statements from the

community leaders are quoted accurately. They are therefore denied. Plaintiffs’

citations to news media articles in Footnotes 140 and 141 are not susceptible to a

responsive pleading; to the extent that the materials in the articles can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.

      214.   The allegations in Paragraph 214 are addressed to another defendant.

City Defendants are without sufficient information to admit or deny the

allegations in Paragraph 214. Those allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnote 142 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      215.   City Defendants deny the allegations in Paragraph 215 that, in the

referenced interview, Kroll was acting in his role as an MPD employee. City

Defendants affirmatively allege that Kroll was speaking as Federation President.

The interview speaks for itself. To the extent Paragraph 215 makes any allegations

against City Defendants, those allegations are denied.         Plaintiffs’ citation to

YouTube in Footnote 143 is not susceptible to a responsive pleading; to the extent


                                         58
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 59 of 79




that the YouTube video can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      216.   City Defendants deny the allegations in Paragraph 216 that there is a

“shadow command structure.” City Defendants admit that Kroll has publicly

stated his personal opinion and/or the position of the Police Federation on matters

of MPD Policy. City Defendants deny that the opinions of Kroll are the policy,

custom, or practice of the City of Minneapolis or the MPD. City Defendants are

without sufficient information to admit or deny the specific allegations regarding

what Kroll has stated in various media interviews. The allegations are therefore

denied. Plaintiffs’ citations to news media articles in Footnotes 144 and 145 are not

susceptible to a responsive pleading; to the extent that the materials in the articles

can be construed to contain allegations against City Defendants, those allegations,

if any, are denied. Any remaining allegations in Paragraph 216 are denied.

      217.   The allegations in Paragraph 217 are directed to another party. City

Defendants are without sufficient information to admit or deny the statement

attributed to Kroll. The allegation is therefore denied. To the extent Paragraph

217 makes allegations against City Defendants, those allegations are denied.

Plaintiffs’ citations to an article in Footnote 146 is not susceptible to a responsive

pleading; to the extent that the articles can be construed to contain allegations

against City Defendants, those allegations, if any, are denied.


                                         59
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 60 of 79




      218.    City Defendants are without sufficient information to admit or deny

allegations as to what Kroll stated in a podcast interview. Those allegations are

therefore denied. Plaintiffs’ citation to a podcast in Footnote 147 is not susceptible

to a responsive pleading; to the extent that the content in the podcast can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.     To the extent Paragraph 218 makes allegations against City

Defendants, those allegations are denied.

      219.    City Defendants admit the allegations in Paragraph 219 regarding the

termination of Rod Weber. City Defendants admit that the Federation filed an

unsuccessful grievance of Officer Weber’s termination.         City Defendants are

without sufficient information to admit or deny the statements of Kroll in

Paragraph 219. To the extent these statements are meant to be allegations against

City Defendants, they are denied. Plaintiffs’ citations to news media articles in

Footnotes 148 and 149 are not susceptible to a responsive pleading; to the extent

that the materials in the articles can be construed to contain allegations against

City Defendants, those allegations, if any, are denied.

      220.    City Defendants admit the allegations in Paragraph 220.

      221.    City Defendants deny that it is “incredible” that Lehner held a

position on the Federation board. City Defendants deny that Lehner was fired for

“unspecified misconduct”, see City Defendants’ answer to Paragraph 172. City


                                         60
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 61 of 79




Defendants are without sufficient information to admit or deny the statements

attributed to Kroll. Those allegations are therefore denied. Plaintiffs’ citation to a

news media article in Footnote 152 is not susceptible to a responsive pleading; to

the extent that the materials in the article can be construed to contain allegations

against City Defendants, those allegations, if any, are denied. To the extent

Paragraph 221 makes allegations against City Defendants, those allegations are

denied.

      222.   City Defendants deny the allegations in Paragraph 222.

      223.   The allegations regarding Kroll’s testimony to the U.S. Civil Rights

Commission are directed to another defendant. To the extent Paragraph 223

makes allegations against City Defendants, those allegations are denied. City

Defendants are without sufficient information to admit or deny the allegations as

to whether Chauvin was “parroting” Kroll.          Those allegations are therefore

denied. City Defendants deny that Kroll establishes MPD customs and culture.

Any remaining allegations in Paragraph 223 are denied.

      224.   City Defendants admit that Plaintiffs have quoted from a report of the

Minnesota Advisory Committee to the U.S. Commission on Civil Rights in

Paragraph 224. City Defendants deny that Plaintiffs have given the selected

quotations the correct context. The report speaks for itself. City Defendants are

without sufficient information to admit or deny the allegations as to the specific


                                         61
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 62 of 79




content of Kroll’s testimony before the Minnesota Advisory Committee to the U.S.

Commission on Civil Rights. To the extent this paragraph contains allegations

which assert liability on the part of City Defendants, those allegations are denied.

      225.   City Defendants deny the allegations in Paragraph 225.

      226.   City Defendants are without information to admit or deny the

allegations in Paragraph 226 regarding Kroll’s statements to the media, Kroll’s off-

duty activities, and the Anti-Defamation League’s position on the City Heat

motorcycle club. The allegations are therefore denied. To the extent Paragraph

226 makes allegations against City Defendants, the allegations are denied. City

Defendants affirmatively allege the lawsuit referenced in Paragraph 226 was filed

in 2007, not 2009, and admit that the lawsuit alleged that Kroll had engaged in

racist conduct. Any remaining allegations in Paragraph 226 are denied. Plaintiffs’

citation to a news media article in Footnote 156 is not susceptible to a responsive

pleading; to the extent that the materials in the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      227.   The allegations in Paragraph 227 are directed to another defendant.

City Defendants are without sufficient information to admit or deny the

allegations relating to Kroll’s alleged statements. The allegations are therefore

denied. To the extent Paragraph 227 contains allegations against City Defendants,

those allegations are denied. Plaintiffs’ citation to a news media article in Footnote


                                         62
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 63 of 79




157 is not susceptible to a responsive pleading; to the extent that the article can be

construed to contain allegations against City Defendants, those allegations, if any,

are denied.

      228.    The allegations in Paragraph 228 are directed to another defendant.

City Defendants are without sufficient information to admit or deny the

allegations relating to Kroll’s purported exchange with the unnamed activist. The

allegations are therefore denied. To the extent Paragraph 228 contains allegations

against City Defendants, those allegations are denied. Plaintiffs’ citation to a news

media article in Footnote 158 is not susceptible to a responsive pleading; to the

extent that the article can be construed to contain allegations against City

Defendants, those allegations, if any, are denied.

      229.    The allegations in Paragraph 229 are directed to another defendant.

City Defendants are without sufficient information to admit or deny the

allegations relating to Kroll’s purported exchange with an unnamed Minneapolis

resident.    The allegations are therefore denied. To the extent Paragraph 229

contains allegations against City Defendants, those allegations are denied.

Plaintiffs’ citation to a news media article in Footnote 159 is not susceptible to a

responsive pleading; to the extent that the materials in the article can be construed

to contain allegations against City Defendants, those allegations, if any, are denied.




                                         63
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 64 of 79




      230.   City Defendants admit that in 2008 Kroll was sued after allegedly

assaulting individuals while off-duty. City Defendants are without sufficient

information to admit or deny what is “apparent” to Plaintiffs, but City Defendants

affirmatively allege that Kroll was ultimately disciplined for this incident. City

Defendants deny the allegation that Kroll has never been disciplined or that there

have been 54 complaints made against him. City Defendants are without sufficient

information to admit or deny the allegation as to how many times Kroll has been

sued. Those allegations, and any remaining allegations in Paragraph 230 are

denied.

      231.   City Defendants are without sufficient information to admit or deny

the allegations in paragraph 231 as they relate to another defendant and a non-

party. They are therefore denied. Plaintiffs’ citation to a news media report in

Footnote 161 is not susceptible to a responsive pleading; to the extent that the

report can be construed to contain allegations against City Defendants, those

allegations, if any, are denied.

      232.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 232 as they relate to another defendant, and do not

claim to involve an MPD officer. The allegations are therefore denied. Plaintiffs’

citation to a news media article in Footnotes 162 and 163 are not susceptible to a




                                       64
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 65 of 79




responsive pleading; to the extent that the article can be construed to contain

allegations against City Defendants, those allegations, if any, are denied.

      233.   City Defendants deny the allegations in Paragraph 233.

      234.    City Defendants deny the allegations in Paragraph 234.

      235.   City Defendants deny the allegations in Paragraph 235.

      236.   City Defendants deny the allegations in Paragraph 236.

                             CLASS ALLEGATIONS 15

      237.   The statements in Paragraph 237 are not subject to a responsive

pleading as they are legal conclusions. To the extent they contain allegations

against City Defendants, or the materials referenced in Footnote 164 are construed

to contain allegations against the City Defendants, those allegations are denied.

City Defendants deny that this lawsuit is susceptible to class certification.

      238.   City Defendants deny the allegations in Paragraph 238 that the class

is so numerous that joinder is impracticable. City Defendants admit that there are

hundreds of members of news media operating in Minnesota. City Defendants

deny that this lawsuit is susceptible to class certification.

      239.   City Defendants deny the allegations in Paragraph 239.

      240.   City Defendants deny the allegations in Paragraph 240.



15To the extent this heading contains allegations against City Defendants, the
allegations are denied.

                                          65
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 66 of 79




      241.   City Defendants deny the allegations in Paragraph 241.

      242.   City Defendants deny the allegations in Paragraph 242.

      243.   City Defendants deny the allegations in Paragraph 243.

      244.   City Defendants deny the allegations in Paragraph 244.

      245.   City Defendants deny the allegations in Paragraph 245.

                             CAUSES OF ACTION

                               COUNT I:
  First Amendment-Free Speech, Free Press, Free Assembly, 42 U.S.C. § 1983

      246.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

      247.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 247. The allegations are therefore denied.

      248.   The allegations in Paragraph 248 are denied as to the City Defendants.

      249.   City Defendants deny the allegations in Paragraph 249.

      250.   City Defendants are without sufficient information to admit or deny

the allegations relating to the Plaintiffs’ or purported class’ response.      The

allegations are therefore denied. City Defendants deny the remaining allegations

in Paragraph 250.

      251.   The allegations in Paragraph 251 are denied as to the City Defendants.

      252.   The allegations in Paragraph 252 are denied as to the City Defendants.

      253.   The allegations in Paragraph 253 are denied as to the City Defendants.

                                        66
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 67 of 79




      254.   The allegations in Paragraph 254 are denied as to the City Defendants.

      255.   The allegations in Paragraph 255 are denied as to the City Defendants.

      256.   City Defendants deny the allegations in Paragraph 256.

      257.   City Defendants deny the allegations in Paragraph 257 that Plaintiff

Lassig was arrested by City Defendants. City Defendants are without sufficient

information to admit or deny the remaining allegations in Paragraph 257. Those

allegations are therefore denied.

      258.   City Defendants deny the allegations in Paragraph 258 that Plaintiff

Maury was arrested by City Defendants. City Defendants are without sufficient

information to admit or deny the remaining allegations in Paragraph 258. Those

allegations are therefore denied.

      259.   City Defendants deny the allegations in Paragraph 259 that Plaintiff

Maturen was arrested by City Defendants. City Defendants are without sufficient

information to admit or deny the remaining allegations in Paragraph 259. Those

allegations are therefore denied.

      260.   The allegations in Paragraph 260 are directed to another defendant.

To the extent Paragraph 260 makes allegations against City Defendants, those

allegations are denied.

      261.   The allegations in Paragraph 261 are denied as to the City Defendants.




                                        67
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 68 of 79




      262.   The allegations in Paragraph 262 are directed to another defendant.

To the extent Paragraph 262 makes allegations against City Defendants, they are

denied.

      263.   The allegations in Paragraph 263 are denied as to the City Defendants.

      264.   The allegations in Paragraph 264 are denied as to the City Defendants.

      265.   The allegations in Paragraph 265 are denied as to the City Defendants.

      266.   City Defendants deny the allegations in Paragraph 266.

                                COUNT II:
                 First Amendment-Retaliation, 42 U.S.C. § 1983

      267.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

      268.   City Defendants are without sufficient information to admit or deny

the allegations in Paragraph 268. The allegations are therefore denied.

      269.   The allegations in Paragraph 269 are denied as to the City Defendants.

      270.   The allegations in Paragraph 270 are denied as to the City Defendants.

      271.   City Defendants are without sufficient information to admit or deny

the Plaintiffs’ or purported class’ response. The allegations are therefore denied.

The remaining allegations in Paragraph 271 are denied.

      272.   The allegations in Paragraph 272 are denied as to the City Defendants.

      273.   The allegations in Paragraph 273 are denied as to the City Defendants.

      274.   The allegations in Paragraph 274 are denied as to the City Defendants.
                                        68
     CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 69 of 79




      275.   The allegations in Paragraph 275 are denied as to the City Defendants.

      276.   The allegations in Paragraph 276 are denied as to the City Defendants.

      277.   The allegations in Paragraph 277 are denied as to the City Defendants.

      278.   City Defendants deny the allegations in Paragraph 278 as Plaintiff

Lassig was not arrested by the MPD.

      279.   City Defendants deny the allegations in Paragraph 279 as Plaintiff

Maury was not arrested by the MPD.

      280.   City Defendants deny the allegations in Paragraph 280 as Plaintiff

Maturen was not arrested by the MPD.

      281.   The allegations in Paragraph 281 are directed to another defendant.

To the extent Paragraph 281 makes allegations against City Defendants, they are

denied.

      282.   The allegations in Paragraph 282 are denied as to the City Defendants.

      283.   The allegations in Paragraph 283 are denied as to the City Defendants.

      284.   The allegations in Paragraph 284 are denied as to the City Defendants.

      285.   The allegations in Paragraph 285 are denied as to the City Defendants.

      286.   The allegations in Paragraph 286 are denied.

      287.   The allegations in Paragraph 287 are denied.




                                        69
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 70 of 79




                            COUNT III:
 Fourth Amendment-Unlawful Seizure and Excessive Force, 42 U.S.C. § 1983

      288.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

      289.   The allegations in Paragraph 289 are denied as to the City Defendants.

      290.   The allegations in Paragraph 290 are denied as to the City Defendants.

      291.   The allegations in Paragraph 291 are denied as to the City Defendants.

      292.   City Defendants deny the allegations in Paragraph 292 as Plaintiff

Lassig was not detained, booked, or cited by the MPD.

      293.   City Defendants deny the allegations in Paragraph 293 as Plaintiff

Maury was not detained, booked, or cited by the MPD.

      294.   City Defendants deny the allegations in Paragraph 294 as Plaintiff

Maturen was not detained, booked, or cited by the MPD.

      295.   The allegations in Paragraph 295 are directed at another defendant.

To the extent Paragraph 295 makes allegations against City Defendants, those

allegations are denied.

      296.   The allegations in Paragraph 296 are denied as to the City Defendants.

      297.   The allegations in Paragraph 297 are denied as to the City Defendants.

      298.   The allegations in Paragraph 298 are denied as to the City Defendants.

      299.   The allegations in Paragraph 299 are denied as to the City Defendants.



                                        70
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 71 of 79




      300.   City Defendants deny the allegations in Paragraph 300 that no

member of putative class committed any crime. City Defendants are without

sufficient information to admit or deny the allegations as to whether any of the

named Plaintiffs committed any crimes. The allegations are therefore denied.

      301.   City Defendants deny the allegations in Paragraph 301 that no

member of the putative class posed a threat, or, appeared to pose a threat. City

Defendants are without sufficient information to admit or deny the allegations as

to whether any of the named Plaintiffs posed a threat, or appeared to pose a threat,

to law enforcement. The allegations are therefore denied.

      302.   The allegations in Paragraph 302 are denied as to the City Defendants.

      303.   The allegations in Paragraph 303 are denied as to the City Defendants.

      304.   The allegations in Paragraph 304 are denied as to the City Defendants.

      305.   The allegations in Paragraph 305 are denied as to the City Defendants.

      306.   The allegations in Paragraph 306 are denied as to the City Defendants.

      307.   The allegations in Paragraph 307 are denied as to the City Defendants.

      308.   The allegations in Paragraph 308 are denied.

                                COUNT IV:
        Fifth and Fourteenth Amendment-Due Process, 42 U.S.C. § 1983

      309.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

      310.   The allegations in Paragraph 310 are denied as to the City Defendants.
                                        71
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 72 of 79




      311.   The allegations in Paragraph 311 are denied as to the City Defendants.

      312.   The allegations in Paragraph 312 are denied as to the City Defendants.

      313.   The allegations in Paragraph 313 are denied as to the City Defendants.

      314.   The allegations in Paragraph 314 are denied as to the City Defendants.

      315.   The allegations in Paragraph 315 are denied as to the City Defendants.

      316.   City Defendants deny the allegations in Paragraph 316.

      317.   City Defendants deny the allegations in Paragraph 317 as Plaintiff

Lassig was not detained, arrested or cited by the MPD.

      318.   City Defendants deny the allegations in Paragraph 318 as Plaintiff

Maury was not detained, arrested or cited by the MPD.

      319.   City Defendants deny the allegations in Paragraph 319 as Plaintiff

Maturen was not detained, arrested or cited by the MPD.

      320.   The allegations in Paragraph 320 are directed to another defendant.

To the extent Paragraph 320 makes allegations against City Defendants, those

allegations are denied.

      321.   The allegations in Paragraph 321 are denied as to the City Defendants.

      322.   The allegations in Paragraph 322 are denied as to the City Defendants.

      323.   The allegations in Paragraph 323 are denied.




                                        72
    CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 73 of 79




                                 COUNT V:
                       Civil Conspiracy, 42 U.S.C. § 1983

     324.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

     325.   The allegations in Paragraph 325 are denied as to the City Defendants.

     326.   The allegations in Paragraph 326 are denied as to the City Defendants.

     327.   The allegations in Paragraph 327 are denied as to the City Defendants.

     328.   The allegations in Paragraph 328 are denied as to the City Defendants.

     329.   The allegations in Paragraph 329 are denied as to the City Defendants.

     330.   The allegations in Paragraph 330 are denied as to the City Defendants.

                              COUNT VI:
                 FAILURE TO INTERVENE, 42 U.S.C. § 1983

     331.   City Defendants re-state and re-allege all previous paragraphs of this

Answer.

     332.   The allegations in Paragraph 332 are denied as to the City Defendants.

     333.   The allegations in Paragraph 333 are denied as to the City Defendants.

     334.   The allegations in Paragraph 334 are denied as to the City Defendants.

     335.   The allegations in Paragraph 335 are denied as to the City Defendants.

     336.   The allegations in Paragraph 336 are denied as to the City Defendants.

     337.   The allegations in Paragraph 337 are denied as to the City Defendants.




                                       73
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 74 of 79




                              PRAYER FOR RELIEF

      The prayer for relief is not susceptible to responsive pleading. To the extent

that the prayer for relief can be construed to contain allegations against the City

Defendants, the allegations are denied. The City Defendants expressly deny that

the Plaintiffs are entitled to any relief as against the City Defendants.

                                 JURY DEMAND

      City Defendants acknowledge that the Plaintiffs have requested a jury trial.

City Defendants also demand a jury trial.

                           AFFIRMATIVE DEFENSES

      1.     The Second Amended Class Action Complaint fails to state a claim

upon which relief can be granted.

      2.     The Second Amended Class Action Complaint fails to allege a viable

class action claim.

      3.     Plaintiffs Lassig, Maury, Maturen, and CWA lack standing to bring

this action against the City Defendants.

      4.     City Defendants affirmatively allege that, at all times relevant to the

Second Amended Class Action Complaint, City Defendants are and were

protected by qualified immunity and/or any other applicable immunity.

      5.   City Defendants allege that the acts upon which the Second Amended

Class Action Complaint is based were privileged, were based upon reasonable


                                           74
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 75 of 79




suspicion, probable cause, Plaintiffs’ consent, or other proper legal standard to

believe that Plaintiffs were subject to a lawful seizure, were commanded or

authorized by law, and were done in a reasonable and lawful manner under the

circumstances such that City Defendants are immune from liability in this action.

      6.    One or more of Plaintiffs’ claims is barred as Plaintiffs have failed to

exhaust available judicial and administrative remedies.

      7.    Plaintiffs have suffered no irreparable harm and therefore Plaintiffs

are not entitled to injunctive relief.

      8.    Plaintiffs have a complete and adequate remedy at law for money

damages, if any, and therefore Plaintiffs are not entitled to injunctive relief.

      9.    The alleged use of force, if any, was privileged under the common law

and/or under Minnesota Statutes § 609.06.

      10. City Defendants are not liable for punitive damages, if any, under

applicable law.

      11. City Defendants’ actions were justified by Plaintiffs’ actions, or the

actions of others over whom the City Defendants had no control.

      12. Plaintiffs’ injuries or damages, if any, were caused, contributed to, or

brought about by Plaintiffs’ own intentional, negligent, unlawful, unreasonable,

and/or illegal acts or the acts of others over whom City Defendants exercise no




                                          75
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 76 of 79




right or dominion or control for whose actions City Defendants are not legally

responsible.

      13. Plaintiffs failed to mitigate their damages, if any.

      14. Plaintiffs assumed the risk of injury from their acts and omissions.

      15. City Defendants allege that if Plaintiffs have suffered any injury,

damage or harm, such injury, damage or harm was caused by persons, events,

and occurrences not involving City Defendants.

      16. City Defendants deny that Plaintiffs have any right to attorneys’ fees

in this action.

       17. Plaintiffs had knowledge, or in the exercise of reasonable care should

have had knowledge, of each of the risks about which Plaintiffs complain; further

Plaintiffs voluntarily assumed any risk inhered in the situation that gave rise to

the Second Amended Class Action Complaint. City Defendants further allege

that Plaintiffs voluntarily and unreasonably proceeded to encounter a known

danger and therefore assumed the risk of any injury or damages

       18. The Second Amended Class Action Complaint against City

Defendants is contrary to public policy.

       19. The Second Amended Class Action Complaint is barred by the

doctrine of execution of a public duty.




                                           76
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 77 of 79




      20. The actions of City Defendants with respect to the Plaintiffs were

taken in good faith and in response to the legitimate safety requirements of the

situation and not motivated by the Plaintiffs’ alleged exercise of First

Amendment rights.

      21. Defendant City of Minneapolis alleges that it is a municipality and

therefore is immune from liability for punitive damages.

      22. Defendant City of Minneapolis alleges affirmatively that it is a

municipality, and therefore is immune from liability for claims pursuant to 42

U.S.C. § 1983 that are based upon the concept of respondeat superior.

      23.    Defendant City of Minneapolis alleges that the City of Minneapolis,

through its policy-making officials, has no historical policy of deliberate

indifference to unlawful arrest, excessive force, curtailing first amendment rights,

first amendment retaliation, or deprivation of due process by MPD officers and

that all training and policies fulfill or exceed constitutional requirements.

      24.    City Defendants had justification for any of the actions complained

of in the Second Amended Class Action Complaint.

      25.    City Defendants allege affirmatively that the acts upon which the

Second Amended Class Action Complaint was made were privileged, in that the

acts were necessary to secure important governmental and public interests

relative to public safety and welfare, there was a need for prompt action because


                                         77
      CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 78 of 79




of exigent circumstances, and City Defendants attempted to minimize any risk of

wrongful, erroneous or unnecessary deprivation of life, liberty, property, or any

constitutional rights.

      26.    Plaintiffs’ claims also may be barred by affirmative defenses

contemplated by Rule 12.02 of the Minnesota Rules of Civil Procedure which are

not specifically set forth above. The extent to which the Second Amended Class

Action Complaint’s claims may be barred by one or more of said affirmative

defenses cannot be determined at this time. Pending further discovery, City

Defendants allege and incorporate all such affirmative defenses set forth in Minn.

R. Civ. P. 12.02.

      27. City Defendants reserve the right to assert any additional affirmative

defenses that are discovered through discovery or the investigation of the

Plaintiffs’ claims including affirmative defenses against putative class members

which may be revealed through discovery if Plaintiffs’ class is certified.

      WHEREFORE, City Defendants pray for an Order of this Court as follows:

      1.     Dismissing Plaintiffs’ Second Amended Class Action Complaint on

the merits and with prejudice in its entirety;

      2.     Awarding City Defendants all reasonable costs, disbursements and

attorneys’ fees to the fullest extent allowed by law; and

      3.     For such other and further relief as this Court deems appropriate.


                                         78
     CASE 0:20-cv-01302-WMW-DTS Doc. 66 Filed 09/14/20 Page 79 of 79




Dated: September 14, 2020            JAMES R. ROWADER, JR.
                                     City Attorney
                                     By
                                     /s/ Heather Robertson
                                     HEATHER ROBERTSON (#0390470)
                                     KRISTIN R. SARFF (#0388003)
                                     SHARDA ENSLIN (#0389370)
                                     Assistant City Attorneys
                                     350 South Fifth Street, Room 210
                                     Minneapolis, MN 55415
                                     (612) 673-3949
                                     heather.robertson@minneapolismn.gov
                                     kristin.sarff@minneapolismn.gov
                                     sharda.enslin@minneapolismn.gov

                                     Attorneys for Defendants City of
                                     Minneapolis and Minneapolis Chief of
                                     Police Medaria Arradondo




                                   79
